Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 12/04/2020 regarding application 16/523,060 filed on 07/26/2019 has been entered. Amendment and Remarks accompanying applicants’ submission have been reviewed.  Claims 1 – 20 were originally filed in the application.  Claim 3 and Claim 13 had been cancelled and no claim had been added in Amendment filed on 08/20/2020.  Claim 9 and Claim 19 has been cancelled and Claims 21 – 24 have been added in the Amendment filed 12/04/2020.   Claims 1, 2, 4 – 8, 10 – 12, 14 – 18 and 20 – 24 remain pending in the application.

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended, based on the Amendment filed on 12/04/2020, to correct the following informality: 

Claim 21, line 4, change “a corresponding virtual power island (VPI)” to ––a corresponding VPI––.
Claim 21, line 8, before “managed timing” insert ––a––.
Reasons for Allowance
3.	Claims 1 – 2, 4 – 8, 10 – 12, 14 – 18 and 20 – 24 are allowed over the prior art of record.   An examiner's statement of reasons for allowance is given in the following: 
	Claims 1, 2, 4 – 8 and 10 are allowed due to allowable subject matters cited in the Office Action mailed 08/27/2020.
	Claims 11, 12, 14 – 18 and 20 are allowed due to allowable subject matters cited in the aforementioned Office Action mailed.
	Claims 21 – 24 are allowed because the prior art does not teach or fairly suggest the following subject matters:

A method, comprising: identifying a slow performance circuit included in a first virtual power island (VPI) of a first region of an integrated circuit (IC), the IC including a plurality of regions, each region of the plurality of regions including a corresponding VPI electrically interconnected to supply power to circuits within the each region; and modifying a preliminary power distribution structure of the IC to create a managed power distribution structure that, during operation of the IC, provides an increased supply voltage to the first VIP a managed timing of the circuits within each region of the plurality of regions, wherein the managed power distribution structure includes: a plurality of sets of vertical interconnects (VIs), each set of VIs of the plurality of sets of VIs being electrically interconnected to a corresponding VPI within a corresponding region of the plurality of regions, each set of VIs of the plurality of sets of VIs also being connected to the managed power distribution structure; and at least one horizontal interconnect (HI) electrically connected to the first VPI and electrically connected to a second VPI adjacent to the first VPI as recited in independent Claim 21.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun James Lin whose telephone number is (571) 272 - 1899.  The examiner can normally be reached on Monday-Friday 9:30AM - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272 - 7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 


/SUN J LIN/Acting Patent Examiner, 2851/2800